                                          Case 5:19-cv-01692-EJD Document 180 Filed 10/26/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7
                                        UNILOC USA, INC., et al.,
                                   8                                                       Case No. 5:19-cv-01692-EJD
                                                       Plaintiffs,
                                   9                                                       ORDER DENYING MOTION FOR
                                                v.                                         RELIEF FROM NONDISPOSITIVE
                                  10                                                       PRETRIAL ORDER OF MAGISTRATE
                                        APPLE INC, et al.,                                 JUDGE
                                  11
                                                       Defendants.                         Re: Dkt. No. 177
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiffs, Uniloc USA, Inc., Uniloc Luxembourg, S.A., and Uniloc 2017 LLC (together,

                                  14   “Uniloc”), object to the magistrate judge’s Order re Discovery Dispute re Document Request No.

                                  15   94 (Dkt. No. 169) (“Discovery Order”), regarding the Discovery Letter (Dkt. No. 155). For the

                                  16   reasons stated below, the Motion for Relief From Nondispositive Pretrial Order of the Magistrate

                                  17   Judge (Dkt. No. 177) is DENIED.

                                  18     I.   BAKGROUND

                                  19          Uniloc acquired the asserted patent in this case, U.S. Patent No. 7,587,207 (“the ’207

                                  20   patent”), in 2018 as part of a large collection of other patents. See Dkt. No. 138 at 1-2. Apple

                                  21   seeks discovery of Uniloc financial documents reflecting valuations of Uniloc’s intangible assets,

                                  22   including its patent rights. Dkt. No. 155 at 1-2. Specifically, Apple seeks production of

                                  23   documents responsive to the following document request:

                                  24                  “Uniloc’s financial statements for each year beginning with the year

                                  25                  in which Uniloc acquired the Patent-in-Suit through the present,

                                  26                  including but not limited to, all audit reports including those

                                  27
                                       Case No.: 5:19-cv-01692-EJD
                                  28   ORDER DENYING MOTION FOR RELIEF FROM NONDISPOSITIVE PRETRIAL ORDER
                                       OF MAGISTRATE JUDGE
                                                                         1
                                          Case 5:19-cv-01692-EJD Document 180 Filed 10/26/20 Page 2 of 4




                                   1                  prepared by Ernst & Young.”

                                   2   See Request No. 94, Dkt. No. 155-1. Uniloc objected to this request on the ground that it seeks

                                   3   documents that are not relevant to any claim or defense. Id. at 4.

                                   4          Uniloc acknowledges that it has documents responsive to Request No. 94 that include

                                   5   valuations of its intangible assets and that these assets include the ’207 patent. However, Uniloc

                                   6   argues that these valuations are irrelevant to the issue of damages because they do not reflect any

                                   7   value attributable specifically to the ’207 patent or even to a patent portfolio that contains the ’207

                                   8   patent. Dkt. No. 155 at 4, 5. Uniloc does not object that the discovery is burdensome or otherwise

                                   9   disproportionate to the needs of the case.

                                  10          The parties submitted the discovery dispute Magistrate Judge DeMarchi. In a reasoned

                                  11   Discovery Order following oral argument, Judge DeMarchi held:

                                  12                  “On the record before the Court, it is not possible to determine how,
Northern District of California
 United States District Court




                                  13                  if at all, Uniloc’s valuations of its intangible assets may inform an

                                  14                  assessment of a reasonable royalty for Apple’s alleged infringement

                                  15                  of the asserted patent. The valuations may or may not reflect

                                  16                  information material to a reasonable royalty. However, because the

                                  17                  financial statements appear to contain the only valuations that

                                  18                  encompass the value of the ’207 patent (apart from the transaction

                                  19                  documents themselves) and because Uniloc provided no information

                                  20                  about how those valuations were prepared, the Court is satisfied that

                                  21                  the statements are at least discoverable.”

                                  22   Discovery Order at 3. Uniloc then filed the present motion for relief from the Discovery Order.

                                  23    II.   LEGAL STANDARD

                                  24          Subject to some limitations not relevant here, any nondispositive pretrial matter before the

                                  25   district court may be referred to a magistrate judge for determination. 28 U.S.C. § 636(b)(1)(A).

                                  26   Once rendered, the decision of the magistrate judge may only be reconsidered by the district court

                                  27
                                       Case No.: 5:19-cv-01692-EJD
                                  28   ORDER DENYING MOTION FOR RELIEF FROM NONDISPOSITIVE PRETRIAL ORDER
                                       OF MAGISTRATE JUDGE
                                                                         2
                                          Case 5:19-cv-01692-EJD Document 180 Filed 10/26/20 Page 3 of 4




                                   1   where the order is “clearly erroneous” or “contrary to law.” Id.; Fed. R. Crim. P. 59(a). This

                                   2   standard is not easily satisfied because it affords the magistrate judge significant deference.

                                   3   United States v. Abonce-Barrera, 257 F.3d 959, 969 (9th Cir. 2001) (“[T]he text of the

                                   4   Magistrates Act suggests that the magistrate judge’s decision in such nondispositive matters is

                                   5   entitled to great deference by the district court.”). Indeed, “the reviewing court may not simply

                                   6   substitute its judgment for that of the deciding court.” Grimes v. City & Cty. of S.F., 951 F.2d

                                   7   236, 241 (9th Cir. 1991).

                                   8          “The ‘clearly erroneous’ standard applies to factual findings and discretionary decisions

                                   9   made in connection with non-dispositive pretrial discovery matters.” F.D.I.C. v. Fid. & Deposit

                                  10   Co. of Maryland, 196 F.R.D. 375, 378 (S.D. Cal. 2000). “A finding is ‘clearly erroneous’ when

                                  11   although there is evidence to support it, the reviewing court, after reviewing the entire evidence, is

                                  12   left with the definite and firm conviction that a mistake has been committed.” United States v.
Northern District of California
 United States District Court




                                  13   U.S. Gypsum Co., 333 U.S. 364, 395 (1948).

                                  14   III.   DISCUSSION

                                  15          Uniloc now objects to the Discovery Order, arguing that Uniloc’s financial statements are

                                  16   not relevant because they do not subjectively value the asserted patent or its portfolio. According

                                  17   to Uniloc, the valuation of intangible assets in the financial statements are not material to a

                                  18   reasonable royalty calculation because they are purely mathematical, determined by amortizing the

                                  19   purchase price of the assets over each asset’s useful life. But the Discovery Order did not rely on

                                  20   the assumption that the financial statements included a “subjective” valuation. Rather, the

                                  21   Discovery Order noted that regardless of how they were prepared, the financial statements appear

                                  22   to contain the only valuations that encompass the value of the ’207 patent other than the original

                                  23   transaction documents. Thus, this factual distinction was not material to the magistrate judge’s

                                  24   decision and does not indicate that any mistake was committed.

                                  25          Uniloc further argues that the decision was in error because neither Apple nor the

                                  26   magistrate judge cited any case law in which a similarly situated patentee was ordered to produce

                                  27
                                       Case No.: 5:19-cv-01692-EJD
                                  28   ORDER DENYING MOTION FOR RELIEF FROM NONDISPOSITIVE PRETRIAL ORDER
                                       OF MAGISTRATE JUDGE
                                                                         3
                                          Case 5:19-cv-01692-EJD Document 180 Filed 10/26/20 Page 4 of 4




                                   1   financial statements. As the magistrate judge opined during the hearing, this Court finds it hard to

                                   2   believe the no patentee has ever been requested or required to produce financial statements for the

                                   3   purpose of determining a reasonable royalty. Even if that is the case, however, the absence of a

                                   4   precedent on point does not on its own indicate that the Discovery Order was clearly erroneous.

                                   5   Uniloc has, therefore, failed to show that the Discovery Order is clearly erroneous. The Court

                                   6   agrees with the reasoning of the magistrate judge that regardless of whether the financial

                                   7   statements are ultimately admissible as evidence, they are discoverable at this stage.

                                   8   IV.    CONCLUSION

                                   9          Uniloc’s Motion for Relief from Nondispositive Pretrial Order of Magistrate Judge (Dkt.

                                  10   No. 177) is DENIED.

                                  11          IT IS SO ORDERED.

                                  12   Dated: October 26, 2020
Northern District of California
 United States District Court




                                  13                                                   ______________________________________
                                                                                       EDWARD J. DAVILA
                                  14                                                   United States District Judge
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                       Case No.: 5:19-cv-01692-EJD
                                  28   ORDER DENYING MOTION FOR RELIEF FROM NONDISPOSITIVE PRETRIAL ORDER
                                       OF MAGISTRATE JUDGE
                                                                         4
